Exhibit 10.c.iii


Restricted Stock Unit Award Agreement


Dear __(Participant Name)__:


This letter is to inform you that the Organization and Compensation Committee
(the “Committee”) of the Board of Directors of Masco Corporation (the “Company”)
has granted you the following award (the “Award”) of Restricted Stock Units
(“RSUs”) under the Masco Corporation 2014 Long Term Stock Incentive Plan (the
“Plan”):


Grant Date
RSUs Awarded
Vesting Schedule
(Grant Date)
(# of RSUs Granted)
(Vesting Schedule Dates & Quantities)



This Award entitles you to receive shares of Company common stock (“Shares”)
upon vesting of the RSUs, subject to the terms and conditions of this Award
Agreement. You must accept this Award within 30 days of this notification, or it
will be canceled without consideration and will be of no further force and
effect. By accepting this Award, you voluntarily agree to the Terms and
Conditions attached to this Award Agreement as Annex A (the “Terms and
Conditions”) and to the provisions of the Plan, and acknowledge that:


•
You have read and understand the Terms and Conditions and the Plan and agree
that all of your rights to this Award are embodied therein.

•
You have received or have access to all of the documents referred to in the
Terms and Conditions and the Plan prospectus. Copies of the Company’s latest
annual report to stockholders and proxy statement are available in the “Plan &
Grant Document” section of NetBenefits.com.

•
There are no other commitments or understandings currently outstanding with
respect to any other grants of restricted stock units, restricted stock,
options, phantom stock or stock appreciation rights, except as may be evidenced
by a written agreement between you and the Company.

Please contact Stock Plan Services at (313) 792-6667 or at
StockPlanServices@mascohq.com if you have any questions or concerns regarding
this information.


Sincerely,




MASCO CORPORATION






302754

--------------------------------------------------------------------------------







ANNEX A


MASCO CORPORATION


TERMS AND CONDITIONS OF
RESTRICTED STOCK UNITS GRANTED UNDER THE
MASCO CORPORATION 2014 LONG TERM STOCK INCENTIVE PLAN
December 17, 2019




Terms not defined in these Terms and Conditions shall have the meanings given to
them in the Masco Corporation (the “Company”) 2014 Long Term Incentive Plan (the
“Plan”).


You have been granted an Award of Restricted Stock Units.


Restricted Stock Units (“RSUs”) are bookkeeping entries that give you the right
to receive shares of Company common stock (“Shares”) on a one-for-one
RSU-to-Share basis upon vesting. Shares issued upon vesting will be registered
in your name in book-entry form. RSUs that do not vest into Shares will lapse
and be forfeited. Until the RSUs vest and are settled in Shares, you will not
have voting rights with respect to the RSUs or the underlying Shares, and you
will not be able to sell, encumber or otherwise transfer the RSUs or the
underlying Shares except in accordance with the Plan.
        
Provided that you have been continuously employed by the Company following the
date the Award is granted (the “Grant Date”), and subject to the other terms and
conditions of the Award, the restrictions on the RSUs will lapse in accordance
with the vesting schedule set forth in the Award Agreement until all the RSUs
have vested into Shares.


“Employment” or “employed” shall be deemed to refer to employment by the Company
and its subsidiaries and shall not include employment by an Affiliate that is
not a subsidiary of the Company unless the Committee so determines at the time
such employment commences.


You will be paid a Dividend Equivalent when the RSUs vest into Shares.


Promptly after each date on which the RSUs vest, you will be paid an amount in
cash (subject to any applicable taxes or charges) equal to the sum of the
regular quarterly per share cash dividends, if any, paid by the Company to
holders of record on or after the Grant Date (the “Dividend Equivalent”)
multiplied by the number of RSUs then vesting into Shares. If, prior to the
final vesting date of an Award hereunder (the “Final Vesting Date”), there is a
record date for the Company’s regularly quarterly cash dividend that will be
payable after the Final Vesting Date, then as soon as practicable after the
later of the date the RSUs are settled in Shares or the date the declared
dividend is paid to shareholders generally, you will be paid the Dividend
Equivalent on the RSUs that were held by you on such record date, calculated as
provided above. Except for the payment of Dividend Equivalents, you shall have
no right to receive any payment on account of any dividend or other distribution
on the underlying Shares.


Certain provisions apply if your employment is terminated.


In accordance with Section 6(d)(iv) of the Plan, if your employment with the
Company is terminated by reason of your permanent and total disability or if you
die while RSUs remain unvested, the restrictions on all RSUs will lapse and your
rights to the Shares will become vested on the date of such termination or
death. If you retire as an employee of the Company and your retirement occurs on
or after you attain (i) age 65, or (ii) age 55 and have at least 10 years of
continuous employment with the Company, then the RSUs will continue to vest in
the same manner as though your employment had not been terminated, subject to
the other provisions of the Award Agreement and the Plan.






302754

--------------------------------------------------------------------------------





If your employment is terminated for any reason, with or without cause, while
restrictions remain in effect, other than for a reason referred to above, all
RSUs that have not vested will be automatically forfeited to the Company.


You agree not to engage in certain activities.


Notwithstanding the foregoing provisions, if at any time you engage in an
activity following your termination of employment which in the sole judgment of
the Committee is detrimental to the interests of the Company, a subsidiary on
Affiliate, all RSUs that have not vested will be forfeited to the Company. You
acknowledge that such activity includes, but is not limited to, “Business
Activities.”


You agree, in consideration for this Award, and regardless of whether any RSUs
have vested, while you are employed or retained as a consultant by the Company
or any of its subsidiaries and for a period of one year following any
termination of your employment and, if applicable, any consulting relationship
with the Company or any of its subsidiaries other than a termination in
connection with a Change in Control, not to engage in, and not to become
associated in a “Prohibited Capacity” with any other entity engaged in, any
Business Activities and not to encourage or assist others in encouraging any
employee of the Company or any of its subsidiaries to terminate employment or to
become engaged in any such Prohibited Capacity with an entity engaged in any
Business Activities. “Business Activities” shall mean the design, development,
manufacture, sale, marketing or servicing of any product or providing of
services competitive with the products or services of (x) the Company or any
subsidiary if you are employed by or consulting with the Company at any time
while this Award is outstanding, or (y) the subsidiary employing or retaining
you at any time while this Award is outstanding, to the extent such competitive
products or services are distributed or provided either (1) in the same
geographic area as are such products or services of the Company or any of its
subsidiaries, or (2) to any of the same customers as such products or services
of the Company or any of its subsidiaries are distributed or provided.
“Prohibited Capacity” shall mean being associated with an entity as an employee,
consultant, investor or another capacity where (1) confidential business
information of the Company or any of its subsidiaries could be used in
fulfilling any of your duties or responsibilities with such other entity, (2)
any of your duties or responsibilities are similar to or include any of those
you had while employed or retained as a consultant by the Company or any of its
subsidiaries, or (3) an investment by you in such other entity represents more
than 1% of such other entity’s capital stock, partnership or other ownership
interests.


Should you breach any of the restrictions contained in the preceding paragraph,
by accepting this Award you agree, independent of any equitable or legal
remedies that the Company may have and without limiting the Company’s right to
any other equitable or legal remedies, to pay to the Company in cash immediately
upon the demand of the Company (1) the amount of income realized for income tax
purposes from this Award, net of all federal, state and other taxes payable on
the amount of such income, but only to the extent such income is realized from
the vesting of RSUs on or after your termination of employment or, if
applicable, any consulting relationship with the Company or its subsidiary or
within the two year period prior to the date of such termination, plus (2) all
costs and expenses of the Company in any effort to enforce its rights under this
or the preceding paragraph. To the extent permitted under applicable law, the
Company shall have the right to set off or withhold any amount owed to you by
the Company or any of its subsidiaries or affiliates for any amount owed to the
Company by you under this Award Agreement.


You agree to the Committee’s authority with respect to the Award and to the
application of the Company’s Dispute Resolution Policy.


Section 3 of the Plan provides, in part, that the Committee shall have the
authority to interpret the Plan, the Award Agreement, this Award and any related
document and decide all questions and settle all controversies and disputes
relating thereto. It further provides that the determinations, interpretations
and decisions of the Committee are within its sole discretion and are final,
conclusive and binding on all persons.










302754

--------------------------------------------------------------------------------





In addition, you and the Company agree that if for any reason a claim is
asserted against the Company or any of its subsidiaries or affiliated companies
or any officer, employee or agent of the foregoing (other than a claim involving
non‑competition restrictions or the Company’s, a subsidiary’s or an affiliated
company’s trade secrets, confidential information or intellectual property
rights) which (1) is within the scope of the Company’s Dispute Resolution Policy
(the terms of which are incorporated herein, as it shall be amended from time to
time); (2) subverts the provisions of Section 3 of the Plan; or (3) involves any
of the provisions of the Award Agreement or the Plan or the provisions of any
equity award or other agreements relating to Company common stock or the claims
of yourself or any persons to the benefits thereof, in order to provide a more
speedy and economical resolution, the Dispute Resolution Policy shall be the
sole and exclusive remedy to resolve all disputes, claims or controversies which
are set forth above, except as otherwise agreed in writing by you and the
Company or a subsidiary of the Company. It is our mutual intention that any
arbitration award entered under the Dispute Resolution Policy will be final and
binding and that a judgment on the award may be entered in any court of
competent jurisdiction. Notwithstanding the provisions of the Dispute Resolution
Policy, however, the parties specifically agree that any mediation or
arbitration required by this paragraph shall take place at the offices of the
American Arbitration Association located in the metropolitan Detroit area or
such other location in the metropolitan Detroit area as the parties might agree.
The provisions of this paragraph: (a) shall survive the termination or
expiration of the Award Agreement, (b) shall be binding upon the Company’s and
your respective successors, heirs, personal representatives, designated
beneficiaries and any other person asserting a claim based upon the Award
Agreement, (c) shall supersede the provisions of any prior agreement between you
and the Company or its subsidiaries or affiliated companies with respect to any
of the Company’s restricted stock unit, restricted stock, stock option or other
stock-based incentive plans to the extent the provisions of such other agreement
requires arbitration between you and your employer, and (d) may not be modified
without the consent of the Company. Subject to the exception set forth above,
you and the Company acknowledge that neither of us nor any other person
asserting a claim described above has the right to resort to any federal, state
or local court or administrative agency concerning any such claim and the
decision of the arbitrator shall be a complete defense to any action or
proceeding instituted in any tribunal or agency with respect to any dispute.


This Award grant does not imply any employment or consulting commitment by the
Company.


You agree that the grant of this Award and acceptance of this Award does not
imply any commitment by the Company, a subsidiary or affiliated company to your
continued employment or consulting relationship, and that your employment status
is that of an employee‑at‑will and in particular that the Company, its
subsidiary or affiliated company has a continuing right with or without cause
(unless otherwise specifically agreed to in writing executed by you and the
Company) to terminate your employment or other relationship at any time. You
agree that your acceptance represents your agreement not to terminate
voluntarily your current employment (or consulting arrangement, if applicable)
for at least one year from the Grant Date of this Award unless you have already
agreed in writing to a longer period.


This Award and the Plan are intended to comply with Section 409A of the Internal
Revenue Code.


This Award Agreement and the Plan are intended to comply with or be exempt from
the requirements of Section 409A of the Internal Revenue Code (“Section 409A of
the Code”), and the provisions of this Award Agreement and the Plan shall be
interpreted in a manner that satisfies the requirements of Section 409A of the
Code. If any term or condition of this Award Agreement or any provision of the
Plan would otherwise frustrate or conflict with this intent, the term or
condition or provision shall be interpreted and deemed amended so as to avoid
this conflict. Notwithstanding anything in the Plan to the contrary, if the
Committee considers you to be a “specified employee” under Section 409A of the
Code at the time of your “separation from service” (as defined in Section 409A
of the Code), and any amount hereunder is “deferred compensation” subject to
Section 409A of the Code, any distribution of such amount that otherwise would
be made to you with respect to this Award as a result of such “separation from
service” shall not be made until the date that is six months after such
“separation from service,” except to the extent that earlier distribution would
not result in you incurring interest or additional tax under Section 409A of the
Code. Your right to any “dividend equivalents” (within the meaning of Section
1.409A-3(e) of the Treasury Regulations) shall be treated separately from the
right to other amounts under this Award. To the extent this Award includes a
“series of installment payments” (within the meaning of Section
1.409A-2(b)(2)(iii) of the Treasury Regulations), your




302754

--------------------------------------------------------------------------------





right to such series of installment payments shall be treated as a right to a
series of separate payments and not as a right to a single payment.
Notwithstanding the foregoing, the tax treatment of the benefits provided under
this Award Agreement or the Plan is not warranted or guaranteed, and in no event
shall the Company be liable for all or any portion of any taxes, penalties,
interest or other expenses that may be incurred by you on account of
non-compliance with Section 409A of the Code.


You agree to comply with applicable tax requirements and to provide information
as requested.


You agree to comply with the requirements of applicable federal and other laws
with respect to withholding or providing for the payment of required taxes. You
also agree to promptly provide such information with respect to RSUs or the
underlying Shares acquired pursuant to this Award, as may be requested by the
Company or any of its subsidiaries or affiliated companies.
 
The Award Agreement shall be governed by and interpreted in accordance with
Michigan law.


The headings set forth herein are for informational purposes only and are not a
substantive part of these Terms and Conditions.


These Terms and Conditions are effective for grants made on or after the date
hereof.






302754